Title: From George Washington to William Pearce, 21 February 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 21st Feb. 1796.
          
          Since my last to you, I have received your letters of the 7th & 14th Instant.
          I am under no apprehension of flour falling; but keep me advised of the Alexandria price. The fears expressed by the purchasers, of its falling, is calculated to alarm the Sellers. They know full well, it is not likely to happen. The scarcity and demand being so great.
          As I wish, after this Crop of Wheat is manufactured, to Rent my Mill, it would scarcely be worth while to send a Miller from hence, even if I knew where to get one, but that I do not; and therefore would have you do as well as you can to procure one yourself, to grind up the present crop.
          The Gentlemen who think 250 dollars a sufficient Rent for my Mill differ very widely from me. This sum would not bring me 2½ prCt for the money wch has been expended on her, the Race, &ca. Mr Diggess Mill near Bladensburgh Rented for £300 Maryld Money pr Ann. and it was supposed would go much higher when the term (which is now about expiring) was out. But of this you may get particular information from Colo. Fitzgerald (one of the Executors) which I wish you would do, and let me know. Mr Digges’s Mill may have a more constant stream of water than mine, but in no other respect is better; and a considerable alteration will take place in mine, when the New Race is compleated.
          Those tenants which you speak of, near Mrs French’s, must pay more than 20/. Rent for every acre of tillable land they possess; few of them, if I am not mistaken, having more than ten, 12, or fifteen acres cleared: and it was the cost of the cleared land I was enquiring after; not what they paid for a lot, when eight tenths of it might be in Wood; which could produce them nothing. Mine being cleared, & fit for the plough, I wanted to know what others got, as some rule to fix a value thereon.
          I do not understand the Alexandria Printer’s meaning, when he talks of not having tipes to spare for my Advertisement. Does

it take more tipes for that, than any other piece of the same length? If not, would he not have the same tipes to use in the interval, between every publication whether of a week, fortnight, or any other given time?
          I am willing to encourage the Bank of Alexandria if it is not at too great a loss, in the purchase of New shares, and therefore leave you at liberty to apply the money that way under that restriction only.
          The repairs to the North end of the Mansion house, & perhaps some others, are so essential, that you must engage the person whom you had in view to do them, upon the best terms you can; whether he is aided by the Negro carpenters or not.
          I see by the last Weeks report that Cæsar has been absent Six days. Is he a runaway? If so, it is probable he will escape altogether, as he can read, if not write.
          I thought to have given you the terms on which I propose to let my farms, but other matters have engaged me so much, that I have not had time yet to digest them to my satisfaction; but you shall have them as soon as I am able to do it—In the mean time, if any enquiries have been made let me know it & the tendency of them.
          I am sorry you entertain a doubt of remaining with me another year; for whether I retain the farms; Rent them; or do both, in part; your services would be equally essential to me: & my unwillingness to look out for another Manager would be equally great: especially as I should, so soon after, quit public life, & settle myself once more in Peace, under my own Vine & fig tree; & could, thereafter, attend more to my own business than I am able to do at present—And as it is probable too your health may be better, after you are more innured to a Water situation. For these reasons I hope your determination is not so fixed but it will be altered. I wish you well, and am Your friend
          
            Go: Washington
          
        